Exhibit 10.3

 

CONTINUING GUARANTY (Unlimited)

 

1.     Guarantee. For value received, and to induce U.S. BANK N.A. (the “Bank”)
to extend or continue credit or other financial accommodations now or in the
future to American Wagering, Inc. (the “Borrower”), the undersigned (the
“Guarantor”) hereby absolutely and unconditionally jointly and severally
guarantees prompt payment of and promises to pay or cause to be paid to the Bank
the Obligations (as hereinafter defined), whether or not the Obligations are
valid and enforceable against the Borrower, whenever the Obligations become due,
whether on demand, at maturity or by reason of acceleration, or at the time the
Borrower or the Guarantor shall become the subject of any bankruptcy or
Insolvency proceeding.

 

As used herein, the term “Obligations” shall mean all loans, drafts, overdrafts,
checks, notes and all other debts, liabilities and obligations of every kind
owing by the Borrower to the Bank, whether direct or Indirect, absolute or
contingent, liquidated or unliquidated whether of the same or a different nature
and whether existing now or in the future, including interest thereon and all
costs, expenses and reasonable attorneys’ fees (including fees of inside
counsel) paid or incurred by the Bank at any time before or after judgment in
attempting to collect any of the foregoing, to realize on any collateral
securing any of the foregoing or this Guaranty, and to enforce this Guaranty.
The definition of “Obligations” also includes the amount of any payments made to
the Bank or another on behalf of the Borrower (including payments resulting from
liquidation of collateral) which are recovered from the Bank by a trustee,
receiver, creditor or other party pursuant to applicable Federal or state law
(the “Surrendered Payments”). In the event that the Bank makes any Surrendered
Payments (including pursuant to a negotiated settlement), the Surrendered
Payments shall immediately be reinstated as Obligations, regardless of whether
the Bank has surrendered or cancelled this Guaranty prior to returning the
Surrendered Payments.

 

2.     Consent to Bank Actions; No Discharge. The Guarantor agrees that the Bank
does not have to take any steps whatsoever to realize upon any collateral
securing the Obligations, or to proceed against the Borrower or any other
guarantor or surety for the Obligations either before or after proceeding
against the Guarantor; and the Guarantor waives any claim of marshalling of
assets against the Bank or any collateral. The Guarantor also agrees that the
Bank may do or refrain from doing any of the following without notice to, or the
consent of, the Guarantor, without reducing or discharging the Guarantor’s
liability under this Guaranty: (i) renew, amend, modify, extend or release any
existing or future Obligations (including making additional advances, or
changing the interest rate or amount, time or manner of payment of any
Obligations), and make additional extensions of credit to the Borrower (which
will become additional Obligations), regardless of when such modifications or
additional extensions of credit are made, and regardless of whether they are
similar to or different from any other Obligations; (ii) amend, supplement and
waive compliance with any of the provisions of documents evidencing or related
to any of the Obligations; (iii) settle, modify, release, compromise or
subordinate any Obligation, any collateral securing any Obligation or this
Guaranty, or the liability of any other party responsible for payment of any
Obligation; and (iv) accept partial payments, and apply any payments and all
other amounts received from the Borrower, from liquidation of any collateral or
from any other guarantor to the Obligations (or any other amounts due to the
Bank) in any manner that the Bank elects. The Guarantor also expressly agrees
that the Guarantor’s liability will not be reduced or discharged by the Bank’s
failure or delay in perfecting (or to continue perfection of) any security
interest, mortgage or other lien on any collateral securing the Obligations or
this Guaranty, or to protect the value or condition of any such collateral. THE
GUARANTOR SPECIFICALLY ACKNOWLEDGES THAT THIS GUARANTY COVERS ALL EXISTING AND
FUTURE OBLIGATIONS OF THE BORROWER TO THE BANK REGARDLESS OF THE AMOUNT OF THOSE
OBLIGATIONS; THAT THE BANK CAN MAKE ADDITIONAL EXTENSIONS OF CREDIT TO THE
BORROWER WITHOUT NOTIFYING THE GUARANTOR; AND THAT THE BANK CAN DEMAND PAYMENT
FROM AND IMPOSE LIABILITY ON THE GUARANTOR WITHOUT FIRST TRYING TO COLLECT FROM
THE BORROWER OR ANY OTHER GUARANTOR.

 

3.     Waivers. The Guarantor expressly waives all rights of setoff and
counterclaims, as well as diligence in collection or prosecution, presentment,
demand of payment or performance, protest, notice of dishonor, nonpayment or
nonperformance of any Obligation. The Guarantor also expressly waives notice of
acceptance of this Guaranty, and the right to receive all other notices and
demands of any kind relating to the Obligations or this Guaranty. The Guarantor
agrees that any right of subrogation as to payment or enforcement of any
security interest securing the Obligations shall not be enforceable by any
Guarantor until the Bank is paid in full. In addition to, and not in
substitution or lieu of, all of the other waivers and releases contained herein
from the Guarantor, Guarantor hereby specifically, unconditionally and jointly
and severally waives any and all defenses predicated upon: (i) change of
ownership of any collateral covered by any mortgage, deed of trust or security
agreement or other security instrument securing the Obligations; (ii) acquiring
additional collateral; (iii) substitution of different collateral in exchange or
exchanges for part or parts of any original collateral; (iv) sale or other
disposition, either in whole or in part, of any collateral for the Obligations,
without notice to the Guarantor unless otherwise required by applicable law;
(v) the fact that there may be persons other than the Guarantor solvent and
responsible for the payment of the Obligations; (vi) release, death,
dissolution, liquidation or termination of the existence of the Borrower or any
other guarantor; (vii) an election of remedies; or (viii) any other defenses
based on suretyship or impairment of collateral.

 

4.     Financial Information. The Guarantor warrants that all financial
information previously provided to the Bank was accurate when given, and that no
material adverse change has occurred in the Guarantor’s financial status since
such information was given to the Bank. The Guarantor agrees to provide to the
Bank from time to time upon request any information regarding the Guarantor’s
financial condition which the Bank reasonably requests; and without request, the
Guarantor will provide annual financial statements in form and content
satisfactory to the Bank within 60 days of the end of each year.

 

5.     Borrower’s Financial Condition. The Guarantor warrants and represents to
the Bank that (i) the Guarantor is sufficiently knowledgeable and experienced in
financial and business matters to evaluate and understand the risks assumed in
connection with the execution of this Guaranty; (ii) the Guarantor has had the
opportunity to examine the records, reports, financial statements, and other
information relating to the financial condition of the Borrower; (iii) the
Guarantor has relied solely upon Investigations of the Borrower’s financial
condition conducted by the Guarantor or the Guarantor’s authorized
representative in deciding to execute this Guaranty; and (iv) the Guarantor, or
its authorized representative, shall continue to independently review, monitor
and investigate, the financial condition of the Borrower while this Guaranty is
in effect. The Guarantor specifically relieves the Bank of any duty, obligation
or responsibility of any nature whatsoever to advise the Guarantor of any change
in the Borrower’s financial condition.

 

                6.     Collateral; Setoff. The Guarantor grants to the Bank a
security interest in all property in which the Guarantor has an ownership
interest which is now or in the future in the possession of the Bank to secure
payment under this Guaranty. The Guarantor hereby authorizes the Bank, without
further notice to anyone, to charge any account of the Guarantor for the amount
of any and all Obligations due under this Guaranty, and grants the Bank a
contractual right to set off (without notice or demand) amounts due hereunder
against all depository account balances, cash and other property now or
hereafter in the possession of the Bank and the right to refuse to allow
withdrawals from any account (collectively “Setoff”). This Guaranty is also
secured by any and all security interests, pledges, mortgages/deeds of trust
(unless securing only a specific obligation other than this Guaranty) or liens
now or hereafter in

 

6/08

 

--------------------------------------------------------------------------------


 

existence granted to the Bank to secure indebtedness of the Guarantor to the
Bank, including without limitation as described in the following documents:

 

7.     Duration of Guaranty; Revocation; Continuing Obligations. This is a
continuing Guaranty and shall not be revoked by death, dissolution, merger,
bankruptcy, incompetency or insolvency of the Guarantor. This Guaranty shall
remain in full force and effect with respect to the Guarantor until the Bank
receives written notice from the Guarantor revoking this Guaranty as to the
Guarantor. In the event that this Guaranty is revoked by the Guarantor, said
revocation shall have no effect on the continuing liability of the Guarantor to
guarantee unconditionally the prompt payment of all Obligations which are
contracted or incurred before the revocation becomes effective, including such
prior Obligations which are subsequently renewed, modified or extended after the
revocation becomes effective, as well as all extensions of credit made after
revocation pursuant to commitments made prior to such revocation. Revocation of
this Guaranty by any Guarantor shall not relieve any other Guarantor of any
liability hereunder after the effective date of such revocation.

 

8.     Acceleration of Obligations; Successors; Multiple Guarantors. If the
Guarantor shall die or cease to exist, become the subject of any incompetency
proceedings, become the subject of any bankruptcy or insolvency proceedings, or
fail to comply with the terms of this Guaranty, any document securing this
guaranty or any related document, the Guarantor’s liability hereunder to pay the
Obligations shall become immediately due and payable whether or not the
Obligations are then due and payable by the Borrower or any other guarantor.
This Guaranty shall inure to the benefit of the Bank, its successors and assigns
and of the holder and owner of any of the Obligations, and shall be binding on
heirs, executors, administrators, successors and assigns of the Guarantor. If
there is more than one Guarantor, the liability of the Guarantors shall be joint
and several, and the reference to the “Guarantor” shall be deemed to refer to
all Guarantors.

 

9.     Severability; Prior Agreements; Amendment. Invalidity of any provision of
this Guaranty shall not affect the validity of any other provision. This
Guaranty, the collateral documents securing this Guaranty and the documents
evidencing the Obligations contain the entire agreement of the parties regarding
this matter; and any prior representations, promises or agreements (whether oral
or written) which are not a part of this Guaranty or the documents described
above are not enforceable. The terms of this Guaranty may not be altered,
amended or waived except by another written agreement signed by the Guarantor
and the Bank. Unless specifically limited in scope this Guaranty shall not
surpersede any earlier guaranty of the Guarantor in which the Bank has an
interest nor shall any later guaranty supersede this Guaranty. The effect of any
earlier or later guaranty shall be cumulative with this Guaranty.

 

10.   Copies; Entire Agreement; Modification. The Guarantor hereby acknowledges
the receipt of a copy of this Guaranty. This Guaranty is a “transferable record”
as defined in applicable law relating to electronic transactions. Therefore, the
holder of this Guaranty may, on behalf of Guarantor, create a microfilm or
optical disk or other electronic image of this Guaranty that is an authoritative
copy as defined in such law. The holder of this Guaranty may store the
authoritative copy of such Guaranty in its electronic form and then destroy the
paper original as part of the holder’s normal business practices. The holder, on
its own behalf, may control and transfer such authoritative copy as permitted by
such law.

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN GUARANTOR AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS
NOW IN EFFECT BETWEEN GUARANTOR AND THE BANK, WHICH OCCURS AFTER RECEIPT BY
GUARANTOR OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL
OR IMPLIED MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND
SHOULD NOT BE RELIED UPON.

 

11.   Governing Law; Jurisdiction. This Guaranty shall be governed by the
internal laws of the State of Nevada, except to the extent superseded by Federal
law. THE GUARANTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT SITUATED IN THE COUNTY OR FEDERAL JURISDICTION OF THE BANK’S
BRANCH WHERE THE LOAN WAS ORIGINATED, AND WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS
RELATING TO THIS GUARANTY, THE COLLATERAL, ANY RELATED DOCUMENT, OR ANY
TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF
THE FOREGOING. Nothing herein shall affect the Bank’s right to serve process in
any manner permitted by law, or limit the Bank’s right to bring proceedings
against the Guarantor in the competent courts of any other jurisdiction or
jurisdictions.

 

12. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE GUARANTOR AND THE
BANK HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY, ALL DOCUMENTS RELATING TO
THIS GUARANTY, THE OBLIGATIONS HEREUNDER OR ANY TRANSACTION ARISING HEREFROM OR
CONNECTED HERETO. THE GUARANTOR AND THE BANK EACH REPRESENTS TO THE OTHER THAT
THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

Dated:

MARCH 30, 2009

 

N/A

 

 

 

Guarantor Name (Organization)

 

 

 

 

 

a

 

(Individual Guarantor)

 

 

 

 

 

 

 

/s/ Victor J. Salerno

 

By

 

 

 

 

 

Guarantor Name

Victor J. Salerno

 

Name and Title

N/A

 

 

 

 

/s/ Terina M. Salerno

 

By

 

 

 

 

 

Guarantor Name

Terina M. Salerno

 

Name and Title

N/A

 

PURPOSE AND CONSENT. Each Guarantor who is married or in a registered domestic
partnership represents that this obligation is incurred in the interest of his
or her marriage, domestic partnership or family. The spouse or domestic partner
of each Guarantor who has not signed above as a Guarantor consents to the
Guarantor entering into this Guaranty, but said spouse or domestic partner of
each Guarantor is not a party to this Guaranty.

 

N/A

 

Date:

 

Guarantor

 

 

 

 

 

N/A

 

Date:

 

Guarantor’s Spouse or Registered Domestic Partner

 

 

 

--------------------------------------------------------------------------------


 

ADDENDUM TO CONTINUING GUARANTY (UNLIMITED)

 

This Addendum is made part of the Continuing Guaranty (Unlimited) (the
“Agreement”) made and entered into by and between the undersigned guarantor (the
“Guarantor”) and the undersigned bank (the “Bank”) as of the date identified
below. The warranties, covenants and other terms described below are hereby
added to the Agreement.

 

Financial Information and Reporting. Financial terms used herein which are not
specifically defined herein shall have the meanings ascribed to them under
generally accepted accounting principles. For any Guarantor who does not have a
separate fiscal year end for tax reporting purposes, the fiscal year will be
deemed to be the calendar year. Guarantor warrants that all financial
information previously provided to Bank or provided to Bank in the future is or
will be complete and accurate and prepared in accordance with generally accepted
accounting principles and that no material adverse change has occurred in
Guarantor’s financial condition since such information was provided to Bank.
Guarantor covenants and agrees that while the Agreement is in effect, Guarantor
shall provide to Bank from time to time upon request any information regarding
Guarantor’s financial condition which Bank reasonably requests; and without
request, Guarantor will provide to Bank the following financial information, in
form and content acceptable to Bank:

 

Annual Financial Statements: Not later than 120 days after the end of each
fiscal year, annual personal financial statements, prepared by Guarantor.

 

Tax Returns: Not later than 15 days after the deadline (or extended deadline if
Guarantor provides evidence to Bank of such extension) for filing such returns,
copies of filed federal tax returns, and state returns if applicable, including
all supporting schedules.

 

Dated as of

March 30, 2009

 

 

 

 

 

 

(Individual)

 

(Non-Individual)

 

 

 

/s/ Victor J. Salerno

 

na

Gurantor Name Victor J. Salerno

 

a/an na

 

 

 

/s/ Terina M. Salerno

 

By:

 

Gurantor Name Terina M. Salerno

 

Name and Title n/a

 

 

 

 

 

By:

 

 

 

Name and Title n/a

 

 

 

 

 

 

 

 

Agreed to:

 

 

U.S. BANK N.A.

 

 

 

 

 

By:

 

 

 

Name and Title Karal A. Presley, Vice President

 

--------------------------------------------------------------------------------